COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In re Nissan North America, Inc.

Appellate case number:     01-14-00867-CV

Trial court case number: 2013-38072

Trial court:               127th District Court of Harris County

        On October 27, 2014, relator Nissan North America, Inc. (“NNA”) filed a petition for
writ of mandamus challenging the trial court’s October 23, 2014 order overruling NNA’s trade
secret assertions regarding two documents and compelling NNA to produce these two documents
by noon on October 27, 2014. In conjunction with the petition, NNA filed an emergency motion
requesting that we (1) stay the trial court’s October 23, 2014 order compelling production of the
documents and (2) either stay the November 11, 2014 trial setting, or, alternatively, enter “an
order prohibiting the Real Parties in Interest from referring to the trade secrets related to
[NNA’s] Dealer Network Development Strategy during trial.”
         We ORDER that the trial court’s October 23, 2014 order is stayed pending resolution of
the petition for writ of mandamus. See TEX. R. APP. P. 52.10(b). NNA’s requests regarding the
trial setting are DENIED.
        Further, the Court requests that the real parties in interest respond to the petition for writ
of mandamus. We ORDER that the response to the petition for writ of mandamus by any real
party in interest shall be due on or before Friday, October 31, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: October 27, 2014